K R A M E R L E V I N N A F T A L I S & F R A N K E L LLP George M. Silfen Partner Phone212-715-9522 Fax212-715-8036 GSilfen@KRAMERLEVIN.com March 18, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Arden Investment Series Trust File Nos. 333-180881, 811-22701 Ladies and Gentlemen: We understand that our client, Arden Investment Series Trust (“Registrant”), is filing via EDGAR, pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 2 to its registration statement on Form N-1A (the “Amendment”).Thisfiling is being made to add Arden Variable Alternative Strategies Fund (the “Fund”) as a new series of shares offered by the Registrant. Registrant is seeking an accelerated and expedited review because the Fund is substantially identical to the existing series named Arden Alternative Strategies Fund, except that shares of the Fund will be sold only as an underlying investment for variable life insurance policies.That existing fund was recently declared effective in late 2012.Registrant is seeking effectiveness in April 2013. If you have any questions concerning this filing, please call me at 212-715-9522. Very truly yours, /s/ George M. Silfen George M. Silfen cc:Harry P. Davis Thomas G. Kennedy
